Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment
Applicant’s amendment filed 12/24/2020 has been received and entered.  Claims 1 and 21 have been amended, and claims 6-20 have been cancelled.
Claims 1-5, 21 are pending.

Election/Restriction
Applicant’s election of claims Group I in the reply filed on 12/4/2018 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 8-20 previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions have been cancelled.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Priority
This application filed 10/9/2015 claims benefit to US provisional application 62/062312 filed 10/10/2014 and is related by the provisional application to PCT/US15/54910 filed 10/9/2015.
Applicants have not commented on the summary of priority in prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
Specifically, the amendment to the claims consistent with the combination of teachings that differences between the same DNA target and the listing of assumptions read data for the use of multiple samples with known ploidy are required to normalize or assess PCA has addressed the basis of the rejection.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 21 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn.  
Claim analysis
Claim 1 has been amended and still is generally directed to identifying a copy number variation based in part on corrected amplicon coverage.  In review of the specification, the claims are directed to embodiments, unknown yet systematic differences in amplification efficiency (also referred to as "batch effects") may result in variations in amplification efficiencies of the same sequence of DNA between different batches of samples. These variations may be the result of differences in sample preparation conditions, such as differences in conditions like changes in concentration and/or pH in various solutions used during sample preparation and/or differences in the temperature.  The claims have been amended for a method of identifying a copy number variation where first steps of obtaining training reads, mapping the reads, calculating the coverage of the reads and determining values of a batch effect by applying a principal components the steps of the claim are directed to a computer implemented method where a plurality of reads are mapped to a reference sequence, amplicon coverage and total reads are calculated and a corrected amplicon coverage made by batch effect correction which has been amended with a wherein clause that further states that the batch effect correction includes 
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method of determining copy number variation.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of using sequence read data for calculations of coverage.   The step of aligning and comparing sequence to arrive at the identification of the number of reads for training sets are instructional steps related to analyzing read data.  In view of the specification, the claim requires calculating the number of reads over a sequence of interest in a reference mathematically analyzing them for batch effect.  The judicial exception is a set of instructions for analysis of sequence data and appears to fall into the category of both Mathematical Concepts and the use of mathematical calculations to analyze reads (see for example [0128]-[0129] teaching specific formulas as evidence that PCA is used for the limitations set forth in the claim such as scaling factor set forth  concepts performed in the human mind (including an observation, evaluation, judgment, opinion-in this case there is no requirement nor definition that any complex formula be used for the determination of ‘values’ set forth in the claims).  As amended, there is no specific complexity or size of the data being analyzed within the claim however the requirement of multiple training samples and the vectorization of the reads, and application of the training set on a test sample appears that the mapping reads and calculating the reads relative to how they map to a reference would be difficult to practice in one’s mind or on paper.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims as a mended have an additional element to which the training set is applied.  Providing a trained set for the analysis of a test sample appears to be a practical application of the judicial exception.  Accordingly, under the second prong the claims are found to be patent eligible.
Additionally, for step 2B of the 101 analysis, in view of the guidance of the specification each of the independent claims can encompass additional elements for the steps of obtaining sequence data of the reads and reference and now a test sample.  While obtaining data from another source is conventional for computer implemented methods of sequence analysis, the requirement of specific sample sources and application to another test sample appears to be a unique combination of elements not previously disclosed in the art.  Accordingly, under step 2B the claims are found to be patent eligible.


Response to Applicant’s arguments
Applicants summarize the rejection, and note that the claims as amended provide for correction based on possible batch affects and can be applied in NGS assays, and solve a technical problem for NGS analysis.  Applicant’s claim amendments and arguments have been fully considered, and found persuasive. 
As reasoned above in the analysis of the amended claims, it is agreed that the claims provide for non-conventional elements in the claims and a practical application of the judicial exception in the analysis of test samples to provide for corrected amplicon coverage for copy number analysis.
Conclusion
Claims 1-5, 21 are allowed.
The closest art of record is Life Technologies which discloses a computer-implemented (computer system; paragraph [0048]) method (abstract) for calculating (computing; paragraph [00105]) corrected (coverage mode can be corrected; paragraph [0016]) coverages for an amplified region (computing coverage for an amplified region; paragraph [00105]), the method comprising: mapping a plurality of reads (paragraph [0022]) of a plurality of amplicons (set of sample amplicons; paragraph [0022]) based on amplified target regions (amplified target regions; paragraphs [0088], [00105]) of a sample suspected of having one or more genetic abnormalities (sample from a cancerous tumor; paragraph [0092]) to a reference sequence (paragraph [0073]), the reference sequence (paragraph [0073]) including one or more nucleic acid sequences corresponding (target nucleic acids generated by the amplification of 
However in review of the detailed teachings and the amendments to the claims, it is agreed that LIFE TECHNOLOGIES does not disclose calculating corrected amplicon coverages based on the calculated amplicon coverages and calculated total reads by applying a batch effect correction, and that while Reese discloses a procedure for applying a batch effect correction (page 6, paragraph; continued from page 5) in high-throughput genomic data (abstract) the combination of teachings fails to teach or make obvious the amended claims for the analysis steps. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631